SECOND LEASE EXPANSION ADDENDUM

﻿

THIS SECOND LEASE EXPANSION ADDENDUM (this “Addendum”) is dated as of October
21,  2011 (the “Effective Date”), and is by and between EMBASSY  BANK FOR THE
LEHIGH VALLEY (“Embassy”) and RED BIRD ASSOCIATES, LLC (“Red Bird”).

﻿

WHEREAS, by Lease Agreement dated June 11, 2001, Embassy leased from Gateway
Associates, LLC, approximately 7,827 square feet of office space on the first
floor of the office building commonly known as 100 Gateway Drive, Hanover
Township, Northampton County, PA; and

﻿

WHEREAS, said Lease Agreement was amended by a First Amendment dated August 6,
2001; and

﻿

WHEREAS, the said building was acquired from Gateway Associates, LLC by Red Bird
on January 10, 2003, together with an assignment to Red Bird of all leases
affecting the premises; and

﻿

WHEREAS, the said Lease Agreement was amended by a Lease Addendum dated January
1, 2005 (the “First Lease Expansion Addendum”); and

﻿

WHEREAS, the parties desire to amend the Lease Agreement in order to provide for
the lease by Embassy of an additional 4,303 square feet of space on the second
floor of the premises.

﻿

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, the parties agree as follows:

﻿

1. Lease.  Red Bird hereby leases to Embassy and Embassy hereby leases from Red
Bird approximately 4,303 square feet of office space on the second floor of the
premises known as 100 Gateway Drive,  Hanover Township, Northampton County,
 Pennsylvania.  The additional space to be occupied by Embassy is shown and more
fully described on Exhibit “A”, attached hereto.

﻿

2. Term.  This Addendum and the lease of additional space shall be effective as
of January 1, 2012 (the “Commencement Date”), and shall continue for the
remaining term of the underlying Lease Agreement, including all renewal
options. 

﻿

3. Increased Rent.  As a result of the additional space added to the existing
lease, Embassy’s annual base rent shall be increased by $73,151.00 (4,303
additional square feet at $17.00 per square foot per year), or $6,095.92 per
month.

﻿

4. Rent Escalator.  On each anniversary of the Commencement Date, the annual
base rent for the additional space provided for herein shall increase by three
(3%)



--------------------------------------------------------------------------------

 

percent per year, to be calculated in the same manner as set forth in Exhibit
“C” of the Lease Agreement.

﻿

5. Leasehold Improvement Allowance.  Red Bird hereby grants to Embassy a tenant
improvement allowance of $88,175.00 (3,527 square feet of interior rentable or
“usable” space at $25.00 per square foot), which amount may be used by Embassy
as an offset against the rent due hereunder.

﻿

6. Operating Expenses.  As a result of Embassy’s lease of the additional space
provided for herein, its share of the Operating Expenses (as defined in the
Lease Agreement) shall be increased to 62% (an increase of 14.5% arising from
this second expansion).

﻿

7. Renewal.  The parties agree and acknowledge Embassy’s current lease term
expires February 28, 2012, and it is the party’s intent to negotiate and renew
Embassy’s lease as to all of its leased space.  Any renewal of such leased space
shall include the additional leased space provided for in this second
expansion.  Additionally, and notwithstanding the Rent Escalator language set
forth above, it is the parties intent to consolidate the annual rent escalations
so that upon a certain date, all of Embassy’s rent shall increase by the
applicable percentage on an annual basis.

﻿

8. Right of First Refusal. 

﻿

A. In the event Red Bird receives a written offer for the lease of any portion
of the 100 Gateway Drive building (other than renewals of currently existing
leases), and there has been no default under the Lease Agreement, Embassy shall
have a right of first refusal to lease such space at the rent and on the terms
contained in such written offer.  Red Bird shall provide written notice of any
such offer to Embassy, whereupon Embassy shall exercise its right of first
refusal, if at all, within 30 days of receipt of such notice, by providing
written notice to Red Bird of the same.  The parties shall thereafter promptly
execute a lease amendment for such space, upon the terms and conditions set
forth in the notice.  If Embassy does not exercise such right within 30 days,
Red Bird shall be free to lease such space to such third party upon the terms
and conditions contained in the written notice.

﻿

B. In the event Red Bird receives a written offer to purchase the 100 Gateway
Drive building and related land, improvements and associated condominium rights
(i.e. Red Bird’s entire interest in the premises as acquired from Gateway
Associates, LLC), and there has been no default under the Lease Agreement,
Embassy shall have a right of first refusal to purchase such property on the
terms contained in such written offer.   Red Bird shall provide written notice
of any such offer to Embassy, whereupon Embassy shall exercise its right of
first refusal, if at all, within 30 days of receipt of such notice, by providing
written notice to Red Bird of the same.  The parties shall thereafter promptly
execute an agreement of sale, upon the terms and conditions set forth in the
notice.  If Embassy does not exercise such right within 30 days, Red Bird



--------------------------------------------------------------------------------

 

shall be free to sell the property to such third party upon the terms and
conditions contained in the written notice.

﻿

9.  Incorporation by Reference.  Except as provided herein, all terms and
provisions of the Lease Agreement (as amended) are incorporated herein by
reference, and are hereby ratified and confirmed as if the additional space
leased hereunder was included as part of the terms of the original Lease
Agreement.

﻿

10.Entire Agreement.  This Addendum, together with the underlying Lease
Agreement (as amended), contains the entire agreement between the parties
concerning the subject matter hereof.

﻿

﻿

IN WITNESS WHEREOF, and intending to be legally bound, the parties have executed
this Addendum as of the day and year first above written.

﻿

﻿

 

 

 

         ATTEST:

EMBASSY BANK FOR THE LEHIGH VALLEY

﻿

 

 

 

﻿

/s/ Judith A. Hunsicker

By:

/s/ Lynne M. Neel

﻿

Judith A. Hunsicker

 

Lynne M. Neel, SVP

﻿

 

 

 

﻿

 

RED BIRD ASSOCIATES, LLC

﻿

 

 

 

﻿

 

By:

/s/ Bernard M. Lesavoy

﻿

 

 

Bernard M. Lesavoy

﻿



--------------------------------------------------------------------------------